Memorandum by the Court. Judgment affirmed, without costs. The failure of the subscribing witnesses to state the Election and Assembly Districts in which they presently reside was a substantial departure from the requirements of the Election Law (§ 135, subd. 3) which renders the petition invalid (Matter of Crosbie V. Cohen, 281 N. Y. 329; Matter of Maurin v. Allis, 28 A D 2d 810, affd. 20 N Y 2d 671). Herlihy, P. J., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by the court.